THAYER, Circuit Judge
(dissenting). I am compelled to dissent from the statement contained in the opinion of the majority, that the real question which the case at bar involves is whether “a death from poison, accidentally taken under the mistaken belief that it is a harmless medicine [is] a death from poison.” In my judgment, this is an incorrect statement of the questions at issue. The policy sued upon contains the statement that:
“Tils certificate insures said member, hereinafter called the ‘assured,’ against bodily injuries effected during the continuance of this insurance by violent, external, and accidental means.”
This was a general promise on the part of the insurer to indemnify the insured for all bodily injuries occasioned by accident. In another part of the policy or certificate is found the statement quoted in the opinion of the majority, namely:
“The insurance herein provided for does not cover or extend to disappearances, suicide, death, or injuries unaccompanied by any visible, external mark or sign, or resulting wholly or in part from hernia, fits of vertigo, somnambulism, or disease, or from poison, contact with poisonous substances, inhaling gas, surgical operations, or medical treatment.”
As I view the case, therefore, the point to be considered is whether, in view of the character of the contract, and the broad obligation first assumed by the insurer to afford indemnity for all accidental injuries, the clause last above quoted should be construed, as exempting the insurer from liability for an injury occasioned by poison which was taken unintentionally, and purely through accident, or whether less scope should be given to the exception, so that it will include only those cases where an unexpected injury is sustained as the result of poison which was consciously and voluntarily taken by the insured. If the exception is limited in its scope as last indicated, it will not be without effect and meaningless, but will embrace cases where poisonous drugs or medicines are consciously taken, otherwise than with suicidal intent, and result in injury or death which was not anticipated. Another subsidiary question also deserves attention, namely, whether this court should place a construction upon the language of the exception contained in the policy which is at variance with the construction placed upon such language in other jurisdictions by courts of the highest authority and abiliiy. In Paul v. Insurance Co., 112 N. Y. 472, 20 N. E. 347, an accident policy, which promised indemnity for bodily injuries sustained “through external, violent, and accidental means,” in one of its later clauses provided that the insurance should not extend “to any bodily injury of which there shall be no external and visible sign upon the body, * * * nor to any death * * * caused * * * by the taking of poison, contact with poisonous substances, or inhaling of gas.” The insured had died by inhaling poisonous gas which accidentally escaped and filled his room while he was asleep. The court held, after mature consideration, that, in view of the nature of the Contract, the exception against liability for injuries occasioned by inhaling gas must be understood to mean “a *691voluntary and intelligent act by the insured,” and that inasmuch as the insured did not inhale gas voluntarily and intentionally, but accidentally, the case was not within 1he exception, and that the insurer was liable. This decision has been firmly adhered to by the court which delivered it, in Bacon v. Association, 123 N. Y. 304, 25 N. E. 399, and in Menneiley v. Assurance Corp., 148 N. Y. 596, 43 N. E. 54; and in the later cases it has been taken for granted that it decides that the insured must “intentionally, voluntarily, and consciously” inhale gas, take poison, or come in contact with poisonous subs lances, to bring the case within those exceptions. See Menneiley v. Assurance Corp., 148 N. Y. 596, 599, 43 N. E. 54. The decision in Paul v. Insurance Oo., supra, has been approved and followed in the state of Pennsylvania, under whose laws the defendant company was incorporated (Pickett v. Insurance Co., 144 Pa. St. 79, 93, 22 Atl. 871), and bv the courts of Illinois in several cases (Insurance Co. v. Dunlap, 160 Ill. 642, 645, 43 N. E. 765; Fidelity & Casualty Co. v. Waterman, 161 Ill. 632, 44 N. E. 283; Association v. Froiland, 161 Ill. 30, 36, 43 N. E. 766; Healey v. Association, 133 Ill. 556, 25 N. E. 52; Association v. Tuggle, 39 Ill. App. 509-514). Moreover, the same rule of construction which underlies these decisions was long ago adopted by the supreme court of the United Slates in construing life insurance policies which contain an exception from liability in case the insured shall “die by his own hand.” It was held that the exception did not include all cases where the insured dies by his own hand, but only those where he acts voluntarily and consciously to avoid the ills of life, having sufficient intelligence to understand the moral character and the effect of the act of self-destruction. Insurance Co. v. Terry, 15 Wall. 580; Insurance Co. v. Akens, 150 U. S. 468-473, 14 Sup. Ct. 155. An attempt is made to draw a distinction as between the two modes of expression, “death by taking poison,” and “death from poison”; but I am unable to attach any weight to the distinction, nor .do I think that the cases above cited rest upon any such foundation. When we say that a person died “from poison,” we mean that he died by taking mío bis system a poisonous drug, compound, or substance. The two forms of expression in ordinary parlance mean the same thing, and should be taken as conveying the same idea. I conclude, therefore*. that the great weight of authority is with the plaintiff' in error; that the construction of the policy for which she contends is not unreasonable, in view of the well-established rule requiring us to construe it most strongly against the insurer; and that the judgment below ought to be reversed.